Citation Nr: 0806947	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-38 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the lower extremities. 
 
2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 
 
3.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right hand and index finger, currently 
evaluated as 30 percent disabling. 
 
4.  Entitlement to an increased rating for skin disorder of 
the feet, currently evaluated as 10 percent disabling. 
 
5.  Entitlement to a total rating based on unemployability 
due to service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and D. H., Jr.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1952.

This appeal comes before the Department of Veterans Affairs 
Board of Veterans Appeals (Board) from rating decisions of 
the VA Regional Office (RO) in Chicago, Illinois that denied 
service connection for residuals of cold injury, and 
increased ratings for service-connected PTSD, shell fragment 
wound residuals of the right hand, a skin disorder of the 
feet, and a total rating based on unemployability due to 
service-connected disability.

The veteran was afforded a videoconference personal hearing 
in January 2008 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.

This case was advanced on the docket.

Following review of the claims folder, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issues of entitlement to increased ratings for 
PTSD and a skin disorder of the feet.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO has sent various 
VCAA notice letters to the veteran, but none addresses 
increased ratings for PTSD or the skin of the feet .  The 
appellant must therefore be given the required notice with 
respect to this issue on appeal.  Accordingly, the case must 
be remanded in order to comply with the statutory 
requirements of the VCAA.

The record reflects that the appellant was afforded a VA 
orthopedic examination in May 2006 to determine whether or 
not he had cold injury residuals of the feet related to 
service.  The RO provided specific instructions to the 
examiner to solicit a medical opinion in this regard.  The 
examiner acknowledged frostbite of the extremities, and a 
history of such exposure.  However, this opinion did not 
address whether or not the frostbite residuals found were 
related to service, as requested by the RO.  The Board thus 
finds that the examination request was no sufficiently 
complied with, and that the record should be returned to the 
same examiner who evaluated the feet in May 2006 for an 
addendum that provides an opinion in this regard. See Stegall 
v. West, 11 Vet. App. 268 (1998).

Review of the record discloses that the skin of the feet was 
examined by VA in May 2006, but that the findings were only 
minimally reported and does not address the criteria for an 
increased rating in this respect.  Since this case is being 
remanded for other reasons, the veteran will be afforded a VA 
examination of the feet to determine the extent of current 
disability.  

The veteran presented testimony on personal hearing in 
January 2008 to the effect that his PTSD and right hand 
disorders had increased in severity.  The record reflects 
that he was last examined for compensation purposes as to 
each disability in October 2003.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran indicates that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment. See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity).  The Court has held 
that when the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination. See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Under the circumstances, the Board finds that VA 
examinations should be scheduled to determine the current 
extent of symptomatology associated with the service-
connected PTSD, right hand and index finger.

The Court also held that in the case of a claim for a total 
rating based on individual unemployability, the duty to 
assist requires VA to obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work. See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  Given that there has 
been no assessment in this regard, the Board will also 
request that this be accomplished.

The Board would also point out that the record indicates that 
the veteran appears to receive VA outpatient treatment for 
various complaints and disorders.  He testified on personal 
hearing in January 2008 that he received VA psychiatric 
treatment at least once a month and went to "meetings" 
twice a week.  The most recent records date through July 
2007.  The claims folder thus indicates that relevant 
evidence in support of the veteran's claims may exist or 
could be obtained from a VA facility. See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA patient treatment records dating from 
August 2007 should be requested and associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000 (VCAA) is completed and 
satisfied with respect to all 
issues on appeal.  In particular, 
the RO should ensure that the 
notification requirements and 
development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding in 
Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 
2008) are fully met with respect 
to the claims for PTSD and skin 
disorder of the feet, and the most 
recent duty-to assist letter in 
September 2003 for the right hand.  

2.  VA outpatient clinical records 
dating from August 2007 to the 
present should be requested and 
associated with the claims folder.

3.  The case should be referred to 
the physician who examined the 
veteran in May 2006 for an 
addendum.  The claims folder and a 
copy of this remand should be 
available to the examiner who 
should provide an opinion as to 
whether it is at least as likely 
as not that the veteran has cold 
injury residuals of the lower 
extremities related to service.  
The presence of arthralgia or 
other pain, numbness, cold 
sensitivity and tissue loss, nail 
abnormalities, color changes 
locally impaired sensation, 
hyperhidrosis, and/or X-ray 
abnormalities should specifically 
be noted, if found.

4.  The veteran should be afforded 
a comprehensive VA psychiatric 
examination to determine the 
current severity of PTSD.  The 
claims folder and a copy of this 
remand should be made available to 
the examiner for review prior to 
the examination.  The examiner 
should indicate whether or not the 
claims folder was reviewed.  All 
necessary tests and studies, 
including appropriate 
psychological studies (if deemed 
necessary by the examiner), should 
be conducted in order to identify 
the degree of social and 
occupational impairment 
attributable to PTSD.

A.  The examiner should also 
provide a full multi-axial 
evaluation, to include the 
assignment of a numerical score on 
the GAF scale.  An explanation of 
the significance of the assigned 
numerical score relative to the 
appellant's ability to work should 
be provided.  The examiner should 
be asked to address the specific 
criteria of Diagnostic Code 9411 
and identify those criteria met by 
the veteran, to include whether 
the appellant has deficiencies in 
each of the following areas: work, 
school, family relations, 
judgment, thinking, and mood.

B.  The examiner is requested to 
opine whether the veteran's 
service-connected disabilities, 
either singly or in the aggregate, 
render him unable to secure or 
follow a substantially gainful 
occupation.  Complete and detailed 
rationale is requested for the 
opinions provided.

5.  The veteran should be 
scheduled for a VA orthopedic 
examination, to include a 
functional capacity evaluation, 
for purposes of assessing the 
severity of his service-connected 
right hand disability.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies deemed 
indicated should be conducted and 
clinical findings should be 
reported in detail.

The examiner should provide an 
opinion, based upon his or her 
best medical judgment, as to the 
extent to which the veteran 
experiences functional impairments 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, and should portray these 
factors in terms of additional 
loss in range of motion (beyond 
that which is demonstrated 
clinically).

6.  The veteran should also be 
scheduled for an examination by a 
VA dermatologist to ascertain the 
current status of the service-
connected skin disorder of the 
feet.  All clinical findings 
should be reported in detail.  The 
claims file must be made available 
to the physician designated to 
examine the veteran.  The examiner 
should describe the manifestations 
of the veteran's skin disorder in 
accordance with the rating 
criteria for evaluation of the 
condition.  The RO should provide 
the examiner with the pertinent 
rating criteria.

7.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).

8.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If the 
reports are insufficient, or if 
any requested action is not taken 
or is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

9.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

